                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA                )
                                        )
      v.                                )      2:17-cr-00153-JAW
                                        )
VINCENT GRAHAM                          )

                ORDER ON AVAILABILITY OF RESTITUTION

      This order addresses a request for mandatory restitution from a victim of sex

trafficking under 18 U.S.C. § 1593, after the expiration of the ninety-day period after

the imposition of the sentence under 18 U.S.C. § 3664. The Court concludes that it

retains the authority to order restitution even though more than ninety days have

passed since the imposition of the sentence.

I.    BACKGROUND

      On August 7, 2019, just before the sentencing hearing, the Government filed a

motion for restitution on behalf of J.R., the named victim in Counts One and Three

of the Indictment in this case. Gov’t’s Mot. for Rest. (ECF No. 88). In the motion, the

Government requested a restitution figure of $9,450 for J.R. or suggested that the

Court could defer a restitution order for ninety days pursuant to 18 U.S.C. § 3664.

Id. at 4-5. At the August 7, 2019, sentencing hearing itself, however, the Court

deferred ordering restitution for the victim pursuant to 18 U.S.C. § 3664(d)(5) at the

request of the Government and without objection from the Defendants.            Tr. of

Proceedings at 63:18-64:16 (ECF No. 105). The Assistant United States Attorney

(AUSA) explained that she had only recently learned that the victim was seeking
restitution and therefore needed additional time to resolve the restitution issue. Id.

at 63:22-64:11. Following the hearing, on October 7, 2019, Mr. Graham conceded that

the “claimed amount is not unreasonable.” Def.’s Opp’n to Gov’t’s Mot. for Restitution

at 1 (ECF No. 102) (Def.’s Opp’n). At the same time, Mr. Graham objected to a

restitution order to the extent the Court ordered anything above a minimal payment

because he could not pay restitution. Id. at 2-3.

      On October 22, 2019, the Court set a conference of counsel for November 21,

2019 to discuss the status of the restitution motion. Notice of Hr’g on Mot. Re: Mot.

Rest. as to Vincent Graham (ECF No. 104). On November 19, 2019, Mr. Graham’s

counsel moved to continue the conference of counsel because he needed more time to

speak with his client.     Unopposed Mot. to Continue Conf. of Counsel Regarding

Forfeiture (ECF No. 106). In its order granting the motion to continue, the Court

pointed to the ninety-day provision of 18 U.S.C. § 3664 and asked counsel to address

it. Order (ECF No. 107).

      On November 26, 2019, the Government filed its position memorandum,

arguing that the United States Supreme Court in United States v. Dolan, 560 U.S.

605 (2010), held that “the fact that a sentencing court misses the statute’s 90-day

deadline, even through its own fault or that of the Government, does not deprive the

court of the power to order restitution.” Notice of Gov’t’s Position Regarding 90-Day

Requirement for Imposition of Order of Rest. at 2 (quoting Dolan, 560 U.S. at 611)

(ECF No. 108). On November 26, 2019, Mr. Graham conceded that he “does not

dispute that the Court has the authority to order restitution, even beyond the 90 day



                                          2
period . . ..” Notice Regarding the Imposition of Restitution Beyond the 90 Day

Deadline at 1 (ECF No. 109).       Yet, Mr. Graham urged the Court not to order

restitution, contending that the Government violated the statute by failing to provide

restitution information “seasonably in advance of sentencing.” Id. at 2.

      On November 27, 2019, the Government moved for oral argument or an

evidentiary hearing on the restitution issue.       Gov’t Mot. for Expedited Hr’g to

Determine Mandatory Rest. (ECF No. 110). The Government stated that it requested

additional time at the sentencing hearing “in order to give the Defendant an

opportunity to digest and respond to the formal motion.” Id. at 1. The Government

asked for an expedited hearing “[i]n light of the Defendant’s unexpected change in

position on this significant issue . . ..” Id. at 3. On December 2, 2019, Mr. Graham

responded, stating that he thought the Court had enough information to rule on the

motion, that he did not believe additional material would be helpful, that an oral

argument was unnecessary, and affirming that Mr. Graham did not wish to be

present at any further hearing on restitution. Def.’s Resp. to Gov’t’s Mot. for Oral Arg.

(ECF No. 111). On December 2, 2019, the Office of the Clerk of Court for the United

States District Court contacted the AUSA who confirmed she would not file a reply.

II.   DISCUSSION

      There is room in this case to debate who, if anyone, has been at fault for the

delay in the Court’s imposition of a restitution figure. The Presentence Investigation

Report as revised on April 26, 2019 indicated that although restitution was

mandatory, no restitution requests had been received. Presentence Investigation



                                           3
Report ¶ 102. The Probation Office was unaware of any “identifiable victim.” Id.

Neither the Government nor Mr. Graham raised restitution in their sentencing

memoranda. Gov’t’s Sentencing Mem. (ECF No. 80); Def.’s Sentencing Mem. (ECF No.

84).   The day of the sentencing hearing the Government presented a written

restitution motion, but the AUSA stated in response to the Court’s inquiry:

       THE COURT: There was some discussion of restitution - -

       Ms. MCELWEE: Yes, Judge.

       THE COURT: - - and - -

       MS. MCELWEE: We didn’t - - we didn’t learn until very recently that
       [restitution] was being requested, and - - although it is mandatory and
       she doesn’t have to request it, but I wasn’t going to submit for it if she
       didn’t want me to. And so we wanted to file it just so that the defendant
       was - - understood that we were requesting it, but we’re not asking you
       to make that determination today. We recognize that you may need
       more information. I filed it so that you would have the law, but we have
       90 days - -

       THE COURT: Right.

       MS. MCELWEE: - - to decide that and for you to decide that, and we can
       do an amended judgment. That would be what we would request
       because the defense hasn’t had an opportunity to even think about it.

       THE COURT: Do you agree with proceeding in that fashion?

       MR. RODWAY: I do, Your Honor.

       THE COURT: Okay, thank you. So I will defer the issue of restitution.

Tr. at 63:18-64:16.

       During its imposition of the conditions of supervised release, the Court ordered

Mr. Graham to “make restitution in an amount to be determined by the Court.” Tr.

at 97:18-19. The Court further ordered the Defendant to pay restitution after he paid

                                           4
the assessment. Id. at 100:5-7. Mr. Graham did not object to the terms of supervised

release. Id. at 100:18-23. The amended judgment reflects that restitution would be

determined later and that its determination was “deferred to a later date pursuant

to 18 U.S.C. [§] 3664[d](5).” Am. J. at 7 (ECF No. 96).

      After the sentencing hearing, Mr. Graham responded that even though the

Court had the authority to order restitution and the claimed amount was not

unreasonable, the Court should order restitution in a nominal amount because he is

impecunious, owes child support, and will be serving an extended term of

incarceration. Def.’s Opp’n at 1-3. On October 22, 2019, the Court set a conference

of counsel for November 21, 2019 to discuss how counsel wished to proceed, but Mr.

Rodway moved to continue it due to communication issues with his client. He also

urged the Court not to order restitution because in his view the Government violated

the timing of the restitution statute, provoking the Government to demand an

expedited hearing.

      With this background, there is an argument that the Government delayed the

resolution of restitution because it failed to raise and resolve the issue before

sentencing, presenting Mr. Graham with a written motion the day of the sentencing,

or because it failed to act expeditiously to resolve the issue after sentencing. With

this said, the Court is aware that, based on the nature of the crime and their

relationship with a defendant, victims of sex trafficking often find it difficult to trust

others, including the government, and requests for restitution present issues of




                                            5
potential retribution which may make it difficult for the government to obtain the

necessary information.

       It could also be argued that Mr. Graham delayed resolution by failing to arrive

at a consistent position regarding the imposition of restitution, arguing variously that

only a nominal figure should be ordered, that no amount should be ordered, and that

he needed more time to arrive at a formal position.

       Finally, it could be argued that the Court is at fault because there was a delay

between the sentencing and Mr. Graham’s opposition and a further delay from the

setting of the conference of counsel and its scheduled date. 1

       It does not matter. The Dolan Court clearly stated that a delay beyond the

ninety-day period, “even through [a Court’s] own fault or that of the Government,”

does not deprive the Court of the power to order restitution. Dolan, 560 U.S. at 611.

As the Supreme Court made clear, “the Act’s efforts to secure speedy determination

of restitution is primarily designed to help victims of crimes secure prompt restitution

rather than to provide defendants with certainty as to the amount of their liability.”

United States v. Stile, No. 1:11-cr-00185-JAW, 2019 U.S. Dist. LEXIS 20559, at *18

(D. Me. Feb. 8, 2019) (quoting Dolan, 560 U.S. at 613) (emphasis in original). This

last point is especially germane here, because Congress has expressly made



1       The delay between October 7, 2019, when Mr. Graham filed his opposition, and October 22,
2019, when the Court set the conference of counsel was due to the Government’s right to file a reply,
which was due on October 21, 2019. The Government elected not to file a reply and the Clerk’s Office
scheduled the conference the next day.
        The delay between October 22, 2019 and November 21, 2019 appears to have been a function
of the Court’s calendar, which included two jury trials, one in Bangor, Maine, and one in San Juan,
Puerto Rico, as well as numerous other matters. It may also have been caused by the need to mesh
the calendars of the AUSA, defense counsel and the Court.

                                                 6
restitution mandatory to the victims of sex trafficking.                     18 U.S.C. § 1593.

Furthermore, although there is no direct evidence of the victim’s motivation in this

case, it is not uncommon for victims of sex trafficking to be reluctant to come forward

with a demand for restitution until after a defendant has been sentenced and the

victims know that they will not suffer any direct retaliation during his incarceration. 2

       Finally, the Court “made clear prior to the deadline’s expiration that it would

order restitution, leaving open (for more than 90 days) only the amount.” United

States v. Pelletier, No. 1:06-cr-00058-JAW-01, 2017 U.S. Dist. LEXIS 184036, at *25-

26 (D. Me. Nov. 7, 2017) (quoting Dolan, 506 U.S. at 608). Here, the Court made clear

at the time of Mr. Graham’s sentencing that it intended to order restitution. The only

issues remaining were the amount of restitution and whether the other victim would

ask for restitution. At sentencing, the Court assumed the parties would reach an

agreement on restitution and, if not, that the matter would proceed with some sort of

a hearing. Although the Court did not anticipate at the sentencing hearing that it

would take more than ninety days for the issues to be resolved, Dolan makes clear

the Court’s power to consider restitution requests beyond the ninety-day period, and

exercising that power seems particularly appropriate in this circumstance where the

victim seeking restitution is the victim of the Defendant’s sex trafficking and

restitution is mandatory.




2       The AUSA stated at the beginning of the sentencing hearing that although one of the victims,
J.R., was present at the sentencing hearing, the Government had made its best efforts to advise a
second victim, J.S., of the sentencing hearing and it had been unsuccessful in reaching her. Tr. 2:17-
24. The Court does not know whether the Government found J.S. and whether it is going to press a
restitution award in her favor.

                                                  7
III.   CONCLUSION

       Consistent with United States v. Dolan, the Court concludes that it retains the

authority to order restitution to the victim of the sex trafficking offense for which the

Defendant has been sentenced, despite the expiration of the ninety-day period in 18

U.S.C. § 3663. With this clarification, the Court will schedule a conference of counsel

to discuss what is to happen next, keeping in abeyance for the moment whether to

order oral argument or hold a hearing.

       SO ORDERED.


                                  /s/ John A. Woodcock, Jr.
                                  JOHN A. WOODCOCK, JR.
                                  UNITED STATES DISTRICT JUDGE


Dated this 2nd day of December, 2019




                                           8
